Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Desiree Goff on 24 August 2021.
	The claims have been amended as follows:
1. (Cancelled) A solution comprising a strong acid, a weak acid and a hydrogen peroxide.
2. (Cancelled) The solution in claim 1 in which the strong acid is comprised of a sulfuric acid, a hydroiodic acid, a perchloric acid, or a chloric acid and the weak acid is comprised of a citric acid, a boric acid, a acetic acid, a propionic acid, a lactic acid or a carbonic acid.
3. (Cancelled) The solution in claim 1 in which the strong acid is the sulfuric acid and the weak acid is the citric acid.
4. (Currently Amended) A method for preparation of livestock water, said method comprising the steps of:
(a) Combining a quantity of a strong acid with a quantity of a weak acid to form a solution; 
(b) Transporting the solution to a livestock location;
a quantity of a hydrogen peroxide to form a composition solution; and
(d) Diluting the composition solution with a quantity of water to form livestock water, in a medicator or other delivery device, for livestock consumption.  
5. (Previously Presented) The method according to claim 4 in which 5 ounces of the composition solution is mixed with a quantity of water in the amount of 1 gallon of water to form livestock water.
6. (Previously Presented) The method according to claim 4 in which 1 ounce of the composition solution is mixed with a quantity of water in the amount of 1 gallon of water to form livestock water.
7. (Previously Presented) The method according to claim 4 in which ½ ounce of the composition solution is mixed with a quantity of water in the amount of 1 gallon of water to form livestock water.					
8.  (Previously Presented) A method for preparation of a composition solution, said method comprising the steps of:
(a) Combining a quantity of strong acid with a quantity of weak acid to form a solution;
(b) Transporting the solution to a location;
(c) Mixing the solution with a quantity of hydrogen peroxide to form a composition solution;
(d) Diluting the composition solution with a quantity of water; and
(e) Applying the diluted composition solution to cleanse produce, wastewater, or 

industrial equipment.


Each of independent claims 4 and 8 are now deemed to distinguish over all of the prior art and particularly over previously applied Sherry and previously cited Allen et al and Roden et al in view of respective recitations of the recited order of the particular steps of mixing a transported solution of strong acid and weak acid with hydrogen peroxide and only then diluting the formed composition solution with a quantity of water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/24/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778